SOBEL PEvzner, LLC

New York ¢# NewJersey ¢ PENNSYLVANIA

 

LISA VISCARDI, ESQ. Long Island Office

 

30 Vesey Street, 8“ Floor 464 New York Avenue, Suite 100

New York, NY 10007 Huntington, New York 11743

Tel (212) 216-6020 Tel (631) 549-4677

Fax (646) 688-3646 Fax (631) 549-0826

LViscardi@SobelPevzner.com, **Kindly respond to the NYC Office**
May 24, 2021

VIA Electronic Filing

Hon. Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re: Omar Lahbabi and Sara Belhaj v.
Francisco Alexander Soler and A. Duie Pyle
Case No.: 1:21-cv-03765-PAE

Dear Honorable Judge Engelmayer:

This firm represents the defendants, Francisco Alexander Soler and A, Duie Pyle, in the above referenced
matter.

Please allow this letter to serve as our official request for an adjournment of the Initial Pretrial Conference,
currently scheduled for May 28", 2021, to June 11", 2021. This is the first request for an adjournment in
this matter, all parties consent to the requested adjournment and dates, and no further dates will be affected
by this request.

Thank you for your assistance in this matter, should there be any problem or questions please do not hesitate
to contact the undersigned at our New York City offices.

Very truly yours,
SOBEL PEVZNER, LLC

Law Vio call >

LISA VISCARDI, ESQ.

Granted. The initial pretrial conference currently scheduled for May
28, 2021 at 2:00 p.m. is rescheduled for June 15, 2021 at 2 p.m.

Fil A. Crgelr

PAUL A. ENGELMAYER *
United States District Judge

SO ORDERED.

 

May 25, 2021
